Citation Nr: 0903712	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-34 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
deviated septum, status post rhinoplasty.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hepatitis B.

4.  Entitlement to service connection for hepatitis C.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
neuropsychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In September 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The veteran was denied entitlement to service connection for 
viral hepatitis in a rating decision dated in August 1982.  
The Board notes that a change in diagnosis or specificity of 
a claim must be carefully considered in determining the 
etiology of a potentially service-connected condition and 
whether the new diagnosis is a progression of the prior 
diagnosis, correction of an error in diagnosis, or 
development of a new and separate condition.  38 C.F.R. § 
4.13, 4.125 (2008); Boggs v. Peake, 520 F.3d (Fed. Cir. 
2008).  In this case, the veteran's current claims for 
service connection for hepatitis B and hepatitis C represent 
new diagnoses and, therefore, new and material evidence is 
not necessary to consider these claims.

The issues of entitlement to service connection for PTSD and 
entitlement to service connection for hepatitis C are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a deviated septum, status post 
rhinoplasty, in December 1975.  The veteran did not file an 
appeal.

2.  The evidence received since the last finally adjudicated 
claim that was denied by way of a December 1975 RO rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for deviated septum, status post rhinoplasty.

3.  The veteran does not have a current diagnosis of 
hepatitis B, nor is there any evidence associating claimed 
hepatitis B to the veteran's service or to the veteran's 
resolved in service viral hepatitis infection.

4.  In September 2008, prior to the promulgation of a 
decision in the appeal of the issue of whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder 
other than PTSD, the appellant notified the Board that a 
withdrawal of this issue on appeal was requested.


CONCLUSIONS OF LAW

1.  The December 1975 RO rating decision that denied service 
connection for deviated septum, status post rhinoplasty, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2008).

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
deviated septum, status post, rhinoplasty.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Hepatitis B was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

4.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a psychiatric disorder other than 
PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Application to Reopen

In a December 1975 rating decision, the RO denied service 
connection for deviated septum, status post rhinoplasty, on 
the basis that the veteran's deviated septum preexisted the 
veteran's service and was due to a nasal fracture in November 
1969, that upon examination at separation from service there 
was no noted nasal deformity, and that the veteran's in 
service rhinoplasty was corrective in nature of a preexisting 
condition.  In a March 1982 claim, the veteran included the 
issue of "residuals of nose operation-1971."  In April 
1982, the RO wrote to the veteran informing him that he 
should submit evidence showing his disability existed 
continually from discharge.  The veteran did not respond to 
that letter with respect to this issue and the claim was 
therefore abandoned.  See 38 C.F.R. § 3.158.  

The evidence of record at the time of the December 1975 
rating decision included the available service treatment 
records.  The veteran's service treatment records revealed 
that the veteran was treated for a deviated septum with a two 
stage rhinoplasty while in service and that the veteran's 
deviated septum was due to a nose fracture incurred in an 
automobile accident in November 1969, prior to entry into 
service.

Because the veteran never submitted a Notice of Disagreement 
(NOD) with the December 1975 rating decision, it became final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, 
if new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

In cases such as this, where the claim is filed on or after 
August 29, 2001, under 38 C.F.R. § 3.156(a), evidence is 
considered "new" if it was not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the December 1975 rating decision, VA treatment 
records, dated February 2004 to September 2008 were 
associated with the claims folder.  These treatment records 
do not reveal any treatment for any nose condition or 
difficulty breathing.  These treatment records also do not 
provide any indication that the veteran's current alleged 
nose condition is related to the veteran's service, to 
include the in-service rhinopasty, or that the pre-service 
fractured nose was aggravated by service.  The veteran's 
assertions that he has residual problems following the 
rhinoplasty are cumulative.  In light of the basis for the 
RO's December 1975 determination, this evidence, while new, 
is not material as it does not raise a reasonable possibility 
of substantiating the claim.  Thus, the evidence is not "new 
and material" under the provisions of 38 C.F.R. § 3.156(a), 
and the claim is not reopened.


II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks entitlement to service connection for 
hepatitis B.  The veteran contends that he was infected with 
hepatitis B due to air gun injections administered in 
service.

The veteran's service treatment records reveal that the 
veteran was diagnosed with and treated for viral hepatitis in 
February 1972 while in service.  At that time the veteran 
indicated that he had a history of illicit drug use including 
intravenous heroin, Seconal, speed, and acid.  The veteran's 
viral hepatitis resolved and the veteran was discharged to 
duty in March 1972.  Upon examination at separation from 
service in March 1972 the veteran was not noted to be 
infected with hepatitis, his endocrine system was noted to be 
normal, and no liver conditions were noted.

The veteran's post service treatment records do not reveal 
any current diagnosis of hepatitis B nor do they reveal any 
association between claimed hepatitis B and the veteran's 
service.  Treatment notes dated in January 2005 indicate that 
the veteran had a history of old hepatitis B; however, the 
veteran was not diagnosed with current hepatitis B.  Congress 
has specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In light of the evidence, the Board finds that entitlement to 
service connection for hepatitis B is not warranted.  The 
veteran was diagnosed with and treated for viral hepatitis 
while in service.  At that time it was indicated that the 
veteran had used illicit drugs including intravenous heroin.  
Prior to separation from service the veteran's viral 
hepatitis resolved and upon examination at separation from 
service, the veteran was not noted to have any liver 
conditions.  Subsequent to service, there is no medical 
evidence of a diagnosis of hepatitis B and there is no 
competent medical evidence relating claimed hepatitis B to 
the veteran's active duty or to the veteran's in-service 
viral hepatitis.  Accordingly, the veteran's claim of 
entitlement to service connection for hepatitis B is denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for hepatitis B, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  In the veteran's testimony at his Board 
hearing before the undersigned Veterans Law Judge, the 
veteran withdrew the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
service connection for a neuropsychiatric condition other 
than PTSD and, hence, there remain no allegations of errors 
of fact or law for appellate consideration regarding this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal of this issue and it is dismissed.

IV. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in August 2006 and October 2006 
that fully addressed all notice elements and were sent prior 
to the initial AOJ decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the appellant in August 2006 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  That notice was provided in 
this case by way of the August 2006 letter. 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated February 2004 to September 2008.  The veteran 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.

The Board notes that the veteran was not afforded a VA 
examination in conjunction with either his claim of 
entitlement to service connection for hepatitis B or his 
application to reopen a claim of entitlement to service 
connection for deviated septum, status post rhinoplasty.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In regard to the veteran's claim of entitlement to service 
connection for hepatitis B, the Board notes that the evidence 
does not show that the veteran has been diagnosed with 
hepatitis B at any point since service and in particular 
during the pendency of his current claim.  In addition, there 
is no competent medical evidence that claimed hepatitis B may 
be associated with the veteran's service.  Accordingly, the 
Board finds it unnecessary to obtain a medical examination or 
opinion regarding the veteran's claim of entitlement to 
service connection for hepatitis B.

In regard to the veteran's application to reopen a claim of 
entitlement to service connection for deviated septum, status 
post rhinoplasty, in a claim to reopen, VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's duties have 
been fulfilled.  VA does not have a duty to provide a VA 
medical opinion if the claim is not reopened.  See 38 
U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii); see 
also Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003) (holding that, in the absence of new and material 
evidence, VA is not required to provide assistance to a 
claimant in attempting to reopen a previously disallowed 
claim).  Accordingly, since no new and material evidence has 
been received, the Board finds it unnecessary to obtain a 
medical examination or opinion regarding the veteran's 
application to reopen a claim of entitlement to service 
connection for deviated septum, status post rhinoplasty.

Neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).





ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of entitlement to service 
connection for deviated septum, status post rhinoplasty, is 
denied.

Entitlement to service connection for hepatitis B is denied.

The issue of whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a neuropsychiatric condition other than PTSD 
is dismissed.

REMAND

The veteran seeks entitlement to service connection for PTSD.  
The veteran contends that his currently diagnosed PTSD is due 
to his experiences while serving in the Republic of Vietnam.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).

As noted above, the veteran has been diagnosed with PTSD.  
However, the veteran's service personnel records do not 
reveal any indication, medals or otherwise, that the veteran 
served in combat in Vietnam.  As such, the veteran's alleged 
stressors must be corroborated by credible supporting 
evidence.

The veteran has identified the stressors of experiencing 
mortar attacks, including one where a stockpile of beer was 
hit and the resulting shrapnel from the cans injured fellow 
servicemen, and observing the misfire of a Sheridan tank.  
During the hearing, he reported that the stressful incidents 
occurred while he served with the 11th Army Cavalry Regiment 
from October or November 1971 to February or March 1971 when 
they transferred him out of that unit.  Service personnel 
records reflect that the veteran was assigned to 
"BTrp1stSqdn11thArmdCavRegt" effective November 19, 1970.  
Effective February 14, 1971, he was assigned to "Btry B 5th 
Bn (AW)(SP) 2d ARTY."  There is no indication in the claims 
folder that U.S. Army and Joint Services Records Research 
Center (JSRRC) has been contacted to verify the unit's 
participation in daily shelling and the other reported 
stressors.

Without verification regarding the claimed stressors and 
copies of the unit's histories the Board cannot determine 
whether the veteran was in combat or exposed otherwise to the 
claimed stressors.  Accordingly, the Board must remand the 
claim to attempt to verify the claimed stressors and the 
veteran's unit histories from November 1970 to February 1971 
should be requested.

As noted above, the veteran complained of, was diagnosed 
with, and was treated for viral hepatitis while in service.  
However, the veteran's service treatment records reveal that 
the veteran's in service hepatitis resolved and upon 
examination at separation from service, the veteran was not 
noted to have any liver conditions.

The veteran contends that his current hepatitis C infection 
is due to jet gun injections and exposure to blood products 
in service.  The Board acknowledges that, to date, VA has 
neither afforded the veteran an examination nor solicited a 
medical opinion as to the onset and/or etiology of his 
hepatitis C.  As noted above, under 38 U.S.C.A. § 
5103A(d)(2), VA must provide a medical examination and/or 
obtain a medical opinion when there is:  (1) competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, it is undisputed that the veteran has been 
diagnosed with and is treated for hepatitis C.  The veteran 
has indicated that he was injected with jet injection guns 
and exposed to blood while in service.  In addition, the 
veteran was treated for viral hepatitis while in service and 
indicates that he abused intravenous drugs.  Accordingly, the 
veteran's claim of entitlement to service connection for 
hepatitis C must be remanded for an opinion to be rendered 
regarding whether the veteran's current hepatitis C is at 
least as likely as not related to the veteran's active 
service, including jet gun injections, exposure to blood, and 
treatment for viral hepatitis in service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should prepare a request to U. 
S. Army and Joint Services Records 
Research Center (JSRRC) (formerly Center 
for Unit Records Research (CURR)) and 
forward copies of the veteran's stressor 
statement, together with his DD 214, and 
unit designation to the JSRRC in an 
attempt to verify the claimed stressors.  
The unit histories for 
"BTrp1stSqdn11thArmdCavRegt" from 
November 19, 1970 to February 13, 1971, 
should also be requested.

2.  If combat is shown or a non combat 
stressor is corroborated, arrange for the 
veteran to undergo a PTSD examination to 
determine the nature, extent, onset and 
etiology of any PTSD found to be present.  
All necessary special studies or tests 
including psychological testing should be 
accomplished.  The examiner should 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If so, the psychiatric 
examiner is requested to review the 
stressor information developed above and 
consider these events for the purpose of 
determining whether current PTSD is at 
least as likely as not (a 50 percent or 
greater probability) related to service.  
If so, the examiner should comment upon 
the link between the current 
symptomatology and one or more of the in-
service stressors found to be 
established.  The report of examination 
should include a complete rationale for 
all opinions expressed.  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  .

3.  Arrange for a medical opinion to be 
provided by an appropriate physician 
regarding the veteran's claim of 
entitlement to service connection for 
hepatitis C.  The claims folder should be 
made available to and reviewed by the 
physician.  The physician should provide 
an opinion as to whether it is less 
likely than not (less than a 50 percent 
probability), at least as likely as not 
(a 50 percent or greater probability), or 
more likely than not (greater than 50 
percent probability) that the veteran's 
hepatitis C is related to service, and 
particularly, to the veteran's in service 
treatment for viral hepatitis, reported 
exposure to blood and jet gun injections, 
and intravenous drug abuse.  The 
rationale for all opinions expressed 
should be provided in a report.  If the 
physician determines that a physical 
examination is necessary in order to 
provide the requested opinion, such 
examination should be scheduled.

4.  After undertaking any other 
development deemed appropriate re-
adjudicate the issues on appeal.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


